Citation Nr: 0411614	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-11 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
of the left lower extremity, currently assigned a 10 percent 
disability evaluation.

2.  Entitlement to an increased evaluation for atrial 
fibrillation, currently assigned a 10 percent disability 
evaluation.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the benefits sought on 
appeal.  The veteran, who had active service from January 
1945 to July 1946 and from October 1946 to February 1966, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

It appears that the veteran may be raising a claim of 
entitlement to service connection for coronary artery disease 
in his August 2003 substantive appeal.  This matter is not 
presently before the Board and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's varicose veins of the left lower extremity 
are not productive of persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema.

3.  The veteran's atrial fibrillation is not shown to be 
productive of paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by ECG [electrocardiogram] or Holter 
monitor.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
varicose veins of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7120 
(2003).

2.  The criteria for an evaluation in excess of 10 percent 
for atrial fibrillation have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7010 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case and 
Supplemental Statement of the Case issued in connection with 
these claims have notified the veteran of the evidence 
considered, the pertinent laws and regulations, including the 
schedular criteria, and the reasons his claims were denied.  
In addition, the RO sent a letter to the veteran in June 2002 
that specifically informed him of the substance of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining the evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to
substantiate a claim.  In this regard, the veteran's service 
medical records have been obtained and associated with the 
claims file, as were his VA outpatient records and private 
medical records.  He was also afforded a VA examination in 
July 2002 in connection with his claims.  The veteran has not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this portion of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claims is 
appropriate.
  

Background and Evidence

An April 1967 rating decision granted service connection for 
varicose veins of the left lower extremity and atrial 
fibrillation and granted a noncompensable evaluation for each 
disability effective from February 18, 1966.  That 
determination was based on a review of the veteran's service 
medical records as well as on the findings of a March 1967 VA 
examination.  In December 2001, the veteran filed a new 
claim.  The August 2002 rating decision now on appeal 
continued the previous evaluations.  A subsequent rating 
decision dated in March 2003 increased both evaluations to 10 
percent each effective from December 13, 2001, the date of 
claim.  During the pendency of this appeal, those evaluations 
have remained in effect until the present time.

Private medical records dated from July 1995 to July 2003 
document the veteran's treatment for various cardiac 
disorders.  These records are silent as to any complaints, 
treatment, or diagnosis of atrial fibrillation.  

VA outpatient records dated from June 2001 to May 2002 and 
from October 2002 to April 2003 noted that he veteran had a 
past medical history of atrial fibrillation with 
cardioversion in 1964 and with medical cardioversion in 1973.  
On multiple occasions, these records also documented that the 
veteran had had no recurrence.

The veteran was afforded a VA examination in July 2002 for 
the purpose of determining the severity and manifestations of 
his service-connected disabilities.  In regards to his atrial 
fibrillation, the veteran told the examiner that he 
occasionally had chest pain and tightness in the middle 
portion of his chest with shortness of breath.  He also 
reported that he was easily fatigued and had slight light-
headedness at intervals.  A physical examination revealed 
normal S1 and S2, and there were no murmurs, rubs, or gallops 
detected.  The examiner noted that the veteran had atrial 
fibrillation diagnosed in 1964 and 1973 and that he was 
treated with cardioversion.  He further commented that the 
veteran continued to have episodic chest pain as well as 
light-headedness and shortness of breath.

As to his varicose veins, the veteran told the July 2002 VA 
examiner that he had them only in the left lower extremity.  
He denied any fatigue of the legs, and there were no abnormal 
sensations or aching pain.  He did state that he had edema of 
the left lower extremity secondary to a bypass and removal of 
a vein.   The veteran was not receiving treatment for 
varicose veins, and he did not use support hose.  A physical 
examination revealed varicose veins at the posterior patella 
of the left leg and extending to the mid calf area.  The 
areas were nontender, and there was no evident increase in 
tortuosity.   Nor was there any edema of the lower 
extremities.   The examiner diagnosed the veteran with 
varicose veins of the left lower extremity without evidence 
of edema, stasis edema, or ulcerations.

The veteran submitted a statement in August 2003 relating 
that during the past year his leg had begun to hurt somewhat 
when sitting in a chair of any kind.  


Law and Analysis

The veteran contends that the current evaluations assigned 
for varicose veins in his left lower extremity and for atrial 
fibrillation do not accurately reflect the severity of those 
disabilities.  He maintains that the symptomatology 
associated with these disorders warrants an evaluation in 
excess of 10 percent for each disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  


I.  Varicose Veins

The veteran's varicose veins in his left lower extremity are 
currently evaluated under 38 C.F.R. § 4.104, Diagnostic Code 
7120.  A 10 percent evaluation, the currently assigned 
disability evaluation, is for assignment when there is 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 20 
percent evaluation is warranted when there is persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for varicose veins of the left lower extremity.  The veteran 
denied having any fatigue of the left leg, and there were no 
abnormal sensations or aching pain.  Although he claimed to 
have edema of the left lower extremity secondary to the 
bypass and removal of the vein, a physical examination 
performed by the July 2002 VA examiner did not find any 
edema, and the areas were nontender without evident increase 
in tortuosity.  In fact, the examiner diagnosed the veteran 
with varicose veins of the left lower extremity without 
evidence of edema, stasis edema, or ulcerations.  Thus, the 
veteran does not have persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  Therefore, the Board finds that the 
veteran does not meet the criteria for an increased 
evaluation for left lower extremity varicose veins.


II.  Atrial Fibrillation

Atrial fibrillation does not have its own diagnostic code, so 
it is rated by analogy.  Governing regulation provides that 
when an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  Therefore, the veteran's atrial 
fibrillation is evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7099-7010, which refers to supraventricular arrhythmias.  
Under that diagnostic code, a 10 percent evaluation, the 
currently assigned disability evaluation, is for assignment 
when there is permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  A 30 
percent evaluation is warranted when there is paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than four episodes per year documented by ECG or 
Holter monitor.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for atrial fibrillation.  The Board acknowledges that the 
July 2002 VA examiner's statement that the veteran continued 
to have episodic chest pain as well as light-headedness and 
shortness of breath.  However, there is no evidence that the 
veteran has paroxysmal atrial fibrillation or other 
supraventricular tachycardia with four or more documented 
episodes per year by ECG or Holter monitor.  In fact, VA 
outpatient records dated from June 2001 to May 2002 and from 
October 2002 to April 2003 noted that the veteran had a past 
medical history of atrial fibrillation in October 1964 and 
1973 and further indicated that there had been no recurrence.  
The veteran's private medical records were also silent as to 
any complaints, treatment, or diagnosis of atrial 
fibrillation.  Therefore, the Board finds that the veteran 
has not met the criteria for an increased evaluation for 
atrial fibrillation.


III. Conclusion 
In reaching these decisions, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected varicose veins or atrial 
fibrillation have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's varicose veins and 
atrial fibrillation.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's varicose veins of the left lower 
extremity and atrial fibrillation under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet App. 218 
(1995). 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left lower extremity is denied.

A disability evaluation in excess of 10 percent for atrial 
fibrillation is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



